Citation Nr: 1037428	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-02 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1971 to March 1977.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2006 rating 
decision of the Houston, Texas VARO.

The appellant and his wife testified before the undersigned 
Acting Veterans Law Judge via videoconferencing technology in 
October 2009.  A transcript of the hearing is associated with the 
claims file.

In November 2009, this claim was remanded to the RO via the AMC 
for due process considerations and to obtain private medical 
records.  Because those actions were not completed, the Board 
must unfortunately remand this claim again.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At his October 2009 hearing, the appellant reported that he was 
treated at the MacGregor Clinic after service for his asthma.  
The record also shows that the appellant reported being treated 
at the Ben Taub Clinic, later clarified to be the Ben Taub 
Hospital, for asthma.  The appellant submitted authorization and 
consent forms to release the information from these treatment 
clinics to VA.  The Board noted in its November 2009 remand that 
these records from the MacGregor Clinic and the Ben Taub 
Clinic/Hospital were not associated with the record and should be 
obtained.

The Veteran submitted an authorization form for Ben Taub Clinic 
in October 2009.  In January 2010, the RO requested that the 
Veteran submit new current authorization and release forms.  A 
February 2010 Report of Contact indicates that the Ben Taub 
Hospital requires a new current and dated authorization and 
release form for its records.  In March 2010, the Veteran 
submitted a statement including the address for "Harris County 
Hospital District Clinic - Quentin Mease Community Hospital", 
which the Board notes contains the same address as the previously 
submitted authorization and release forms for MacGregor Clinic 
and Ben Taub Clinic.  The RO has not attempted to obtain the 
private treatment records as directed in the Board's November 
2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  In light of VA's duty to assist, this issue must 
unfortunately be remanded once more for further evidentiary 
development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any outpatient 
treatment records for the appellant at the 
MacGregor Clinic, Ben Taub Hospital, and/or 
Harris County Hospital District 
Clinic/Quentin Mease Community Hospital from 
1985.  The records should then be associated 
with the claims file.  If the records are 
unavailable, then verification of that fact 
should be noted for the record.

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) and 
be afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Thomas D. Jones,
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


